Citation Nr: 1536750	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic disorder (PTSD); depressive disorder, not otherwise specified (NOS); and panic disorder without agoraphobia.  

4.  Entitlement to an evaluation in excess of 20 percent for left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1976 and from November 1990 to July 1991.  He also had service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  Although the April 2010 rating decision addressed all the issues in this appeal, the September 2009 rating decision also addressed these issues, including denying reopening of the claims for service connection for bilateral knee disability.  The May 2010 Notice of Disagreement (NOD) was within one year of each adjudication.  Thus, these matters have been continuously addressed since the September 2009 rating decision.  

The Board remanded this case in August 2014 to obtain additional VA treatment records and examinations to evaluate the service-connected psychiatric and left ankle disabilities (which were conducted in October 2014).  

In pertinent part, a February 2015 rating decision denied service connection for multiple disabilities; confirmed and continued the denials of reopening of claims for service connection for disability of each knee; and confirmed and continued ratings assigned for multiple other service-connected disorders, including 20 percent ratings for the left ankle, radiculopathy of the right lower extremity, and left lower extremity.  The Board also notes that the Veteran has been in receipt of a combined 100 percent disability rating, including a bilateral factor, since October 17, 2013.  

In the June 2015 Post-Remand Brief the Veteran's service representative waived initial RO consideration of evidence not reviewed by the RO, pursuant to 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  An unappealed October 2005 rating decision denied reopening of claims for service connection for disability of each knee and is final. 

2.  Evidence added to the record since the last final October 2005 denial is cumulative or redundant of the evidence of record at the time of the decision or does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for disabilities of the knees.  

3.  The Veteran's psychiatric disorder is manifested by sleep disturbance with nightmares, flashbacks, startle reaction, hypervigilance and irritability, as well as some social withdrawal but it is not manifested by homicidal or severe suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

4.  The residuals of the left ankle injury are manifested by marked limitation of motion and some weakness and instability, but there is no ankylosis of the ankle and the residual functional ability does not equate to marked (malunion) overall disability of the left ankle.  


CONCLUSIONS OF LAW

1.   The October 2005 rating decision that denied reopening of claims for service connection for disability of the right knee and the left knee is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The new and material evidence, when considered with the old evidence, is not sufficient to reopen the claims for service connection for disability of the right knee and disability of the left knee.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.102, 3.156 (2015).  

3.  The criteria for a rating in excess of 50 percent for PTSD, depressive disorder NOS, and panic disorder without agoraphobia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9411 (2015). 

4.  The criteria for a rating in excess of 20 percent for a left ankle sprain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2015).  By letter in March 2009, and again in December 2009, the RO satisfied its duty under the VCAA to notify the Veteran of the information and evidence necessary to substantiate the applications to reopen the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of how disability ratings and effective dates are established, and notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Previously, in providing VCAA notice information as to the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated, was required.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the specific reason(s) for the prior denial.  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  Under the VCAA, VA is obligated in some circumstances to obtain a VA medical opinion for original service connection claims.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79(2006).  However, VA is not required to provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records (STRs) and service personnel records are on file.  The Veteran's VA medical records are on file, and all private clinical records are on file.  Moreover, the up-to-date VA treatment records, i.e., VA outpatient treatment (VAOPT) records, and examinations for rating the service-connected psychiatric and left ankle disorder, requested in the August 2014 Board remand, have been obtained.  And all this was in substantial compliance with that remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The examination reports adequately reflect the Veteran's clinical history and the examinations themselves were sufficiently in-depth and extensive in nature so as to provide an adequate basis, when taken together with the evidence as a whole, for rating purposes.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged, which is not the case here.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Reopening

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such during service or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

An October 2005 rating decision denied reopening of the claims for service connection for disability of each knee.  Moreover, no additional evidence was received within one-year following notification of the denial.  While some additional service records have been received, to the extent that some of these records are new (and not the numerous duplicate copies which the Veteran has submitted), they are not relevant and, so, do not warrant de novo adjudication of the claims.  See 38 C.F.R. §§ 3.156(b) and (c), 20.200, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This includes that the service personnel records which were received in January 2008 and in May 2012.  

Accordingly, the October 2005 decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2014).  

Thereafter, the Veteran filed an application in February 2009 to reopen the previously denied claims.  A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In determining if evidence is new and material, VA must consider whether any new evidence could, if the claim were reopened, reasonably result in substantiation of the claim, i.e., it could at least trigger the duty to assist, such as by triggering the duty to assist by obtaining an examination and a medical opinion.   Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Evidence Previously of Record

The STRs from the Veteran's first period of service show that in June 1976 he was seen for right knee pain.  It was reported that he had early chondromalacia of the patella.  On examination he had mild patellofemoral crepitus but range of motion without effusion.  He had negative McMurray's and Drawer's signs.  He was given a profile limiting his duties for 30 days.  

An STR of June 30, 1976, from a Physical Therapy Clinic, shows that he had been instructed in the use of a cane for ambulation as to his right lower extremity on level and uneven surfaces.  He had been given the cane to relieve a strain on his right knee.  His physical therapy was discontinued due to increased left knee pain.  He had progressed to a maximum of 12 pounds as of June 21, 1976.  He had bilateral patellofemoral tenderness.  

On July 30, 1976, he was seen for right knee pain.  He had no significant effusion but had patellar grating.  His physical profile limiting his duties was to be extended prohibiting standing in formation for over 30 minutes and no running, jumping, crawling, stooping or marching.  

A right knee X-ray on VA examination in December 1976 was normal.  At that time he complained of pain down the right thigh to the ankle.  There was full range of motion of the right knee and no instability or deformity.  The pertinent diagnosis was right leg problem, no disease found.  

During VA hospitalization in February and March 1977 the Veteran's legs were normal on examination and X-rays of his knees were normal.  

An April 1977 rating decision denied service connection for disability of the knees because no chronic disability was currently shown.  He initiated an appeal and an SOC addressing, in part, service connection for disabilities of each knee.  He did not perfect an appeal by filing a Substantive Appeal (VA Form 9 or equivalent).  Thereafter, reopening of the claims was denied on multiple occasions, most recently in October 2005.  

In a June 1981 statement, a service comrade reported that in 1976 the Veteran had been treated and had used a cane for support for a period of time.  In an August 1981 statement, an individual, whose relationship to the Veteran was not stated, reported that it was thought that in 1976 the Veteran had received military medical treatment of some kind.  

In January 1982 the Veteran's wife stated that during his active duty the Veteran had written to and called her, informing her that he had problems with his back and legs, for which he was receiving therapy twice weekly which had only helped somewhat.  Since his service he had continued to have such problems, off and on.  

A May 1982 private clinical record shows that the Veteran reported that his back and legs felt sore, but on examination his extremities were normal.  

A March 1991 STR shows that while in Saudi Arabia the Veteran slipped off of a fuel tanker and injured his low back and left ankle.  He had low back pain with radiculopathy just below the knees.  A copy of a July prescription profile from Kirkland Army Hospital shows that in March 1991 he was placed on a temporary profile, and not to have any jumping, running, crawling, stooping, marching, or standing.  

On VA examination in October 1991 it was noted that prior to the March 1991 injury, the Veteran had injured his left ankle which had been surgically repaired.  He had occasional radiation of pain from his low back down his legs, with occasional numbness of his feet.  

A December 1991 rating decision granted service connection for a mechanical low back strain and a left ankle strain.  

On VA psychiatric examination in February 1994 the Veteran complained of low back pain with some stinging and tingling down the back of his legs to about the knee level. 

An October 2000 VAOPT record shows that the Veteran related having had the onset of right knee pain during his first period of service for which he was given nonsteroidal anti-inflammatory drugs and an ace wrap but symptoms never went away.  A current right knee X-ray revealed early lipping of the medial compartment and an exostosis at the proximal patella at the quadriceps insertion.  The assessment was early medial compartment changes in the right knee.  

Electrodiagnostic testing in April 2002 revealed mild distal sensory neuropathy in both lower extremities consistent with the Veteran's history of radiculopathy.  

VAOPT records show that in February 2005 X-rays revealed minimal degenerative bony changes in each knee.  

On VA orthopedic examination in August 2005 the diagnosis was degenerative joint disease (DJD) of the knees.  

On VA orthopedic examination in August 2005 the Veteran reported that his knees had begun to hurt him during military service, which had bothered him, off and on, since.  He complained of current bilateral knee pain.  There was a diagnosis of DJD of the knees.  

Additional Evidence

The Veteran has repeatedly submitted duplicate STRs that were previously on file.   

On VA examination in July 2009 the Veteran stated that his left ankle did not cause his bilateral knee problems.  He stated he hurt his knees on active duty when he was blown off a tanker and injured his back.   After a physical examination of his knees and his left ankle, an opinion was rendered that the Veteran's degenerative changes of the knees were not caused by or aggravated by the service connected left ankle or by military service.  It was stated that there was no physiological basis upon which to conclude that left ankle degenerative changes caused or aggravated bilateral knee degenerative changes.  

In April 2010 the Veteran's claim file was reviewed, including the results of a July 2009 VA examination.  It was noted that the Veteran was discharged from the military in July 1991 and that there was no medical evidence proximate to military discharge for any right or left knee condition.  There were no private provider medical records of any bilateral knee problem.  The first record of a bilateral knee complaint was a VA record dated in October 2004 which reported that there was a complaint as to both knees but no history of trauma.  

The evaluator opined that the Veteran's degenerative changes of both knees were not caused by or a result of his military service.  The rationale was that there was no proximate or chronic bilateral knee problem established in any medical records post military discharge for this Veteran until a complaint was expressed to a VA provider of bilateral knee pain in October 2004.  The 2010 evaluator further stated that the Veteran's minimal degenerative changes of the bilateral knees seen on X-ray were most consistent with the aging process itself and not consistent with trauma or an accelerated degenerative process.  

Reopening Analysis

Following the Veteran's initial August 1977 denial of service connection for disabilities of the knees, the September 2009 rating decision which is appealed noted that service connection had been denied as recently as October 2005 on the basis that the claimed disabilities of the knees were not related to military service.  The September 2009 rating decision additionally found that the claimed disabilities of the knees were not proximately due to or aggravated by the service-connected left ankle disability.  

The assertion of a new theory, in this case a theory of secondary causation or aggravation, does not create a new claim, and the assertion of a new theory of entitlement does not, standing alone, create a new factual basis for reopening.  Thus, the fact that the October 2005 rating decision did not address secondary service connection, when the September 2009 rating decision additionally addressed that theory, is not a basis for reopening.  

The Board also notes that the duplicate copies of STRs which the Veteran has provided are not new.  Similarly, the voluminous updated VAOPT records, standing alone, are not new and material, inasmuch since they merely continue to reflect treatment for the already documented arthritis of the knees.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

Here, the medical opinions expressed by VA evaluators in 2009 and 2010 have, cumulatively, addressed both theories of entitlement.  Unfortunately, the opinions expressed have been negative and do not support service connection on the basis of incurrence during service or on the basis of secondary causation or secondary aggravation.  

Accordingly, the additional evidence received since the October 2005 rating decision is not new and material for the purpose of reopening the claims for service connection for disability of the right knee and for disability of the left knee.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

PTSD, depressive NOS, and panic disorder without agoraphobia - 50 percent

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Background

On VA psychiatric examination in November 2007 the Veteran reported that he was last hospitalized, by VA, for his nerves in 1988 or 1990.  He had been receiving treatment by a private psychiatrist, off and on, for five years and had been going to the VA in Fayetteville for sixteen years.  

A January 2008 VA Progress note shows that a staff psychiatrist recommended that the Veteran maintain his current job.   

In a March 2009 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he had had a worsening of panic attacks, memory loss, and frequently awoke at night with "flashbacks" and panic attacks, as well as a rapid heartbeat.  

On VA psychiatric examination in July 2009 the Veteran reported that he did not sleep well because at times he would awaken and have difficulty returning to sleep.  He had nightmares about three times a week.  He said that his medicine helped the sleep a little bit but not too much. He had moderate and persistent sleep problems without remission.  

During the day the Veteran was anxious and tense.  He had panic attacks a couple of times a week.  He hated to be around people and he kept himself isolated and withdrawn.  He had a startle reaction and was hypervigilant.  He had intrusive combat memories.  He had depression, loss of interest, and loss of energy. He had irritability.  He had moderate daytime symptoms of PTSD without remission.  He took psychotropic medication and was last hospitalized in about 1990 for anxiety and depression.  He lived with his wife and he could take care of his activities of daily living.  He tried to go to church and go out to eat.  Occasionally, he visited family but he did not socialize with his friends as much he used to.  

On mental status examination the Veteran was neatly groomed and dressed.  He behaved normally.  As to his attitude, he was pleasant, cooperative, and polite.  He was not hostile or belligerent.  His speech was good, as well as spontaneous and logical.  He had no pressured speech, flight of ideas or loose associations.  He communicated well.  As to thought content, he had no hallucinations, delusions, paranoia or ideas of reference.  He was not homicidal or suicidal.  His self-confidence was good.  As to his affect, he had depression, psychomotor retardation, anxiety, and panic attacks (more than one a week).  Cognitively, he was fully oriented.  His memory and fund of information were good.  His judgment was good and his insight was fair.  His global assessment function was 50.  He was felt to be able to handle financial benefits in his own best interest.  As to work impairment, it was felt that he could get along with the public, co-workers and supervisors; although the public made him a bit nervous.  He could follow instructions.  He had some problems with anxiety, stress, and depression.  As to social impairment, he tended to isolate himself and he did not want to get out much, but he got along with family members.  His GAF score was 50.  

On VA psychiatric examination in January 2010 the Veteran's claim file was reviewed prior to completion of the examination.  It was noted that he was rather difficult to examine in that he had a very slow response time and did not seem to understand a lot of the questions, but after a prolonged period of time was able to answer them adequately.  He stated he was more nervous now and his sleep was worse, in that he had difficulty falling asleep and interrupted sleep every night.  He also had nightmares 5 or 6 times per week and daily intrusive thoughts.  He stated he was anxious, easily startled, hypervigilant, and uncomfortable in crowds and avoided them.  His temper was all right but he did not watch the news or action movies on television.  He was sad about half the time and cried every day.  His interests and energy were diminished.  He had not made any suicide attempts.  

The Veteran reported having discrete episodes of intense anxiety accompanied by shortness of breath, occurring 5 or 6 times weekly, and more frequently at night than in daytime.  He did not have agoraphobia.  He was last hospitalized about 30 years ago and had been followed at the VA in Fayetteville for some years, intermittently.  He took medications, but stated they really did not help him and there were no side effects.  He continued to work at a facility for mentally handicapped adults, working whenever he could, and sometimes he worked more than others.  He dressed and fed himself, lived with his wife, and did some chores around the house.  He reported that he had no friends or interests and did not go to church.  

 On examination the Veteran was alert, cooperative, and he was casually and appropriately dressed.  He answered some questions but did not volunteer much information.  There were no loosened associations or flight of ideas, and no bizarre motor movements or ticks.  His mood appeared to be somewhat intense and subdued.  His affect was appropriate.  He had no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communications.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was fully oriented.  His memory, both remote and recent, appeared to be adequate.  Insight and judgment appeared to be marginal.  His GAF score was 50.   

The examiner stated that the Veteran was capable of managing his own financial affairs.  He had moderate and persistent symptoms of PTSD with no remissions.  The Veteran had three Axis I diagnoses that mutually aggravate one another.  The examiner could not ascribe a specific degree of impairment of any one independent of the other with any medical certainty without resorting to speculation.  The panic disorder symptoms were discrete episodes of intense anxiety accompanied by shortness of breath, light-headedness, and sweating.  His depressive disorder, NOS, symptoms were sadness, daily crying, and diminished energy.  The psychiatric symptoms resulted in some impairment of employment and social functioning. 

On official psychiatric rating examination in October 2014, the Veteran's VA electronic records were reviewed.  The examiner stated that the Veteran's service-connected psychiatric disabilities caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran had been married for 40 years but the marriage was not as good as prior to his military service because of his mental health symptoms.  He was currently employed full-time washing golf carts at a golf course, in which he worked in isolation, without interaction with others.  He had received VA mental health treatment since 1996 and now saw a psychiatrist every 6 months, and he took psychotropic medication.  The medication was somewhat helpful but not totally.  He was last hospitalized many years ago.  

As to symptoms of PTSD the Veteran had recurrent involuntary and intrusive memories of traumatic events, and recurrent distressing dreams.  He avoided or tried to avoid distressing memories, thoughts, or feelings about or closely associated with such events.  He had a persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He was also irritable and had outbursts of anger, hypervigilance, exaggerated startle response, difficulty concentrating, and sleep disturbance.  All of this caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, which was not attributable to the physiological effects of medication.  

On mental status evaluation the Veteran was depressed, anxious, and suspicious.  He had mild memory loss, flattened affect, and disturbance of motivation or mood.  He reported having panic attacks more than once weekly, sleep impairment, suicidal ideation, and some difficulty establishing and maintaining effective work and social relationships.  He was appropriately dressed and well groomed.  He was cooperative.  There was no evidence of a thought disorder and did not appear to be responding to internal stimuli.  He related having struggled with suicidal ideation in the past but had always talked himself out of it, although he had none currently.  He, and his wife who attended the examination, were instructed that he should seek help at an emergency room if he were ever unable to dismiss his suicidal ideation.  

The examiner reported that the Veteran was capable of managing his financial affairs.  His PTSD was still active.  There was no change in the diagnosis of a depressive disorder, NOS, or a panic disorder without agoraphobia, and both were also still active.  The Veteran reported still having nightmares and sleeping only 2 to 3 hours nightly, avoidance of crowds, and being easily irritated.  He was forgetful and had difficulty remembering things.  He related having flashbacks and intrusive memories of combat.  He had survivor guilt and difficulty experiencing any joy.  He related having panic attacks which occurred daily but randomly.  The examiner felt that the Veteran needed follow-up treatment and that he required continued treatment.  He did not appear to pose a threat of danger or injury to himself or others.  

Analysis

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The criteria for the next higher rating, 70 percent, have not been met because there is no showing of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities.  This is true despite the Veteran continuing to have impaired sleep due to nightmares, flashbacks, hypervigilance, and irritability.  While he has reported, in essence, having had diminished social interaction with others, he continues to see family members and there is no evidence that he was unable to cooperate and interact with those at work, even though his work somewhat isolates him.  Thus, the Veteran retains the ability to establish and maintain effective relationships although with difficulty.  Further, there is no impairment in his speech or orientation, or any neglect of his hygiene or appearance.  

Also, there is no impairment in the Veteran's activities of daily living due to his service-connected psychiatric disorder and, in fact, he does not pose a danger to himself or others.  Indeed, on VA examination in July 2009 and January 2010, the Veteran specifically denied suicidal ideations.  While the Veteran reported on suicidal ideations at the October 2014 VA examination, he explained that he had actually struggled with suicidal ideations in the past but had always talked himself out of it and noted that he had none currently.  Thus, the Veteran's psychiatric condition is not productive of suicidal ideations of the frequency, duration, and severity as contemplated in a 70 percent rating or 100 percent rating.  The Veteran also endorsed suffering from panic attacks "a couple of times a week" in July 2009, intense anxiety accompanied by shortness of breath "5 or 6 times weekly" in January 2010, and panic attacks occurring "daily but randomly" in October 2014.  The currently assigned 50 percent rating contemplates panic attacks more than once a week.  Crucially, the frequency, duration, and severity of the panic attacks do not cause the Veteran to be in a state of near-continuous panic affecting his ability to function independently, appropriately, and effectively.  The record reflects that the Veteran has been steadily employed and capable of taking care of his activities of daily living during the course of this appeal.  Thus, the Veteran's psychiatric condition is not productive of panic attacks of the frequency, duration, and severity as contemplated in a 70 percent rating or 100 percent rating.  The Veteran has also reported that he cries daily.  The currently assigned 50 percent rating and lesser included ratings contemplate depressed mood and disturbances of mood.  Crucially, the frequency, duration, and severity of the Veteran's crying spells do not cause the Veteran to be in a state of near-continuous depression affecting his ability to function independently, appropriately, and effectively.  Again, the record reflects that the Veteran has been steadily employed and capable of taking care of his activities of daily living during the course of this appeal.  Thus, the Veteran's psychiatric condition is not productive of crying spells of the frequency, duration, and severity as contemplated in a 70 percent rating or 100 percent rating.  The Board is cognizant that the Veteran's GAF score of 50 is suggestive of serious impairment.  However, as noted, it is not the sole factor for assigning a disability rating and, in this case, the score of 50 is not consistent with the remainder of the evidentiary record which simply does not corroborate that the Veteran's service-connected psychiatric disorder is of such severity.  Rather, the evidence as a whole is not indicative of impairment which warrants a 70 percent disability rating.  

For the above-stated reasons, the Board finds that the Veteran's psychiatric disability picture has, during this appeal, more nearly approximated the criteria for a 50 percent rating rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it logically follows that the criteria for a higher rating of 100 percent likewise are not met.  

Left Ankle Sprain - 20 percent

Under 38 C.F.R. §§ 4.40 and 4.45 for musculoskeletal and joint disorders functional loss and disability from pain, "weakened movement, excess fatigability, or incoordination" must be considered for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of the DeLuca factors is not limited to those effects that can be expressed as additional limitation of motion.  "[T]hese determinations [of weakened movement, excess fatigability, or incoordination] should, if feasible, be expressed in terms of degree of additional range of motion loss."  DeLuca, 8 Vet. App. at 207.  

Under 38 C.F.R. § 4.59 painful motion, with pathology, is productive of and a factor of disability, and objective signs of it should be noted; also, muscle spasm assists the identification.  Crepitation, elicited upon flexion, indicates pathology.  Painful, unstable, or malaligned joints, due to healed injury, warrants at least a minimum compensable rating.  

Normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  A 10 percent rating is warranted for moderate limitation of motion of the ankle under Diagnostic Code 5271; or under DC 5272 for ankylosis of the subastragalar or tarsal joint in good-weight bearing position; or for malunion of the os calcis or astragalus with moderate deformity under DC 5273; or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating will be assigned for marked limitation of motion under DC 5271; or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272; or for malunion of the os calcis or astragalus with moderate deformity under DC 5273; or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  A 20 percent rating is also warranted if there is ankylosis of an ankle in plantar flexion of less than 30 degrees under DC 5270.  

A 30 percent rating is warranted for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262; or for ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero (0) degrees and 10 degrees under DC 5270.  

A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity under DC 5270. 

The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 



Background

Electrodiagnostic testing in April 2002 revealed mild distal sensory neuropathy in both lower extremities, consistent with the Veteran's history of diabetes.  

VAOPT records in December 2002 show that X-rays revealed degenerative changes of the left ankle joint, medially and laterally, but the ankle mortise was well maintained.  Fragments of bones were seen anterior and posterior to the tibia, probably post-traumatic in nature.  The appearance of the ankle was not significantly changed since 1996 and 1998.  

On VA orthopedic examination in August 2005 it was noted that the Veteran used a brace on his left ankle and used a cane.  There was no ankylosis.  As to functional limitations, his weight bearing was only fair.  Leg lengths, from the anterior superior iliac spines to the medial malleoli, revealed no shortening.  The diagnosis was residuals of a left ankle sprain.  

VAOPT records include left ankle X-rays in June 2006 which revealed mild osteoarthritis, and slight narrowing of the tibiotalar joint space.  The ankle mortise was otherwise reasonably maintained.  There were degenerative changes of the talocalcaneal joint with narrowing of the joint space, and eburnation of the articular surfaces.  

In a March 2009 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that his left ankle disability had worsened and lacked flexibility.  

On VA examination in July 2009 the Veteran related having pain and weakness, but no deformity, giving way, instability, stiffness, incoordination, decreased speed of joint motion, locking or effusion of the left ankle.  He related being unable to walk more than a few yards or stand more than a few minutes.   He used a cane and a left ankle brace, in addition to neoprene sleeves on his knees.  His gait was antalgic.  

On examination there were multiple well healed linear surgical scars of the left ankle, all of which were not tender, not adherent.  They were of normal texture, and without ulceration or breakdown of skin.  There was no elevation or depression, and no underlying tissue loss.  Also, there was no inflammation, edema, keloid formation, or any functional impairment due to scarring.  There was no instability, tendon abnormality, or angulation of the left ankle.  Both dorsiflexion and plantar flexion of the left ankle were to 5 degrees, and there was pain on active motion but no joint ankylosis.  There was no additional loss of motion after repetitive motion.  Both legs were weak, but the left leg was weaker in the ankle area, which was related to his prior injury.  On spinal examination, ankle jerks were absent, bilaterally.  The abnormal sensory examination findings did not match any dermatomal pattern and were most likely not related to the spinal condition.  There was no indication of radiculopathy.  The diffuse weakness reported on strength testing of the lower extremities was either effort-related or due to pain. The left ankle seemed weaker, most likely due to pain from the left ankle condition. 

A November 2009 private clinical record shows that the Veteran was given a shoe with a 1/2 inch life for the sole and heel of the left foot with bracing.  

On VA examination of the Veteran's low back in January 2010 it was noted that he used a cane and wore a custom shoe with a lift and an external brace for his ankle.  He had a slight antalgic gait when walking with this apparatus. 

On VA examination in January 2010 the Veteran reported that he had injured his left ankle in about 1982 or 1983 when he fell off of his motorcycle and broke his ankle, but reinjured it in about 1991 when he was blown off of a tanker in Saudi Arabia.  He had a history of open reduction and internal fixation.  He stated that his left ankle now hurts all the time.  He had just learned that his left leg was shorter than the right and he had a custom shoe and brace made late last year.  He brought a note that indicated he had a 1/2 inch lift, and ankle bracing which he received in November 2009.  

On examination there were symptoms of deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness but no giving way, locking, or episodes of subluxation or dislocation.  A physical examination revealed tenderness, weakness, guarding of movement but essentially no inversion or eversion.  There was objective evidence of pain with no additional limitations following repetitive motion.  Left ankle motion was to 5 degrees in dorsiflexion, and to 4 degrees in plantar flexion.  There was no evidence of ankylosis.  The left leg was 1/2 inch shorter than the right.  X-rays did not reveal the presence of any fixating metal or devices, but confirmed the presence of arthritis.  The diagnosis was DJD of the left ankle.  

A private clinical record in February 2010 reflects that since November 2009 the Veteran had received another shoe with a 1/2 inch life for the sole and heel of the left foot with bracing.  

In April 2010 a VA evaluator opined, after reviewing the records, that it was likely that some of the sensory changes (absent vibratory sensation bilateral lower extremities and decreased light touch found on exam) and absent ankle jerks, bilaterally, were due to the Veteran's diabetes mellitus, type II.  However, estimating the amount due to diabetes was mere speculation.  The decreased motor strength of 4/5 of the left lower extremity was due to the left ankle condition. 

Entered into Virtual VA on September 2, 2013 are the results of a July 2013 Gulf War General Medical examination which included a peripheral nerve examination.  At that time the Veteran complained of radiating paresthesias from his low back down both lower extremities.  On examination strength in extension of each knee as well as dorsiflexion and plantar flexion of each ankle was normal at 5/5, and there was no muscle atrophy.  Deep tendon reflexes were normal in each knee and each ankle.  He had normal sensation in the feet and toes but decreased sensation in the L4-L5-S1 nerve distribution in each leg.  His gait was normal.  He had mild neuropathy of the sciatic nerve of each leg.  He regularly used braces and a cane to walk.  A lumbar MRI revealed generalized disc bulging at L5.  

Entered into Virtual VA on October 23, 2014, are the results of a VA examination that month, pursuant to the August 2014 Board remand, the Veteran's left ankle was examined.  His VA electronic records were reviewed.   The Veteran reported that his left ankle was worse because he had pain "all the time."  He reported that he had been prescribed 2 pairs of shoes with braces each year, and had received a new pair of shoes about 3 months ago.  He described his left ankle level as being 10 on a scale of 10, and which was throbbing and stabbing in nature.  He also complained of swelling.  He took multiple pain medications, as needed.   He complained of flare-ups occurring once weekly but was unsure what caused them.  They could last up to a week, during which he rested, took medication, and elevate his ankle.   

On examination the Veteran was not having a flare-up but he had left ankle pain on dorsiflexion and plantar flexion, as well as upon weight bearing.  Dorsiflexion and plantar flexion were both from 0 to 5 degrees (with normal dorsiflexion being from 0 to 20 degrees and normal plantar flexion being from 0 to 45 degrees).  There was objective evidence of localized tenderness or pain to palpation.  He was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The examiner could neither support nor contradict the Veteran's statements describing functional loss with repetitive use over time.  

The examiner was unable to state, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to state, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  Additionally, the Veteran had instability of station, and disturbance of locomotion due to his left ankle.  There was reduced strength in plantar and dorsiflexion, being 1/5, but this was not due entirely to his service-connected left ankle disorder because he could not demonstrate his strength secondary to decreased pain and motion of the ankle and, specifically, he was hesitant or reluctant to move the ankle and, so, strength could not be assessed.  However, he had no muscle atrophy and no ankylosis.  The examiner also specifically stated that there was no ankle instability or dislocation.  The Veteran had never had "shin splints", stress fractures, achilles tendonitis or rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  There were 3 scars noted in area of left ankle, one medially and two laterally, but all the scars were nontender and stable.   

Left ankle X-rays in March 2014 showed grossly stable posttraumatic changes of the left ankle with secondary degenerative arthrosis but without appreciable change since X-rays in April 2009.  The examiner stated that as to an ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.), the Veteran reported that he could not run or stand for prolonged periods, and could only walk about 1/2 block.  Also, he related having difficulty going up and down stairs, could not climb a ladder, and could not pick up heavy objects (over 10 lbs).   

On VA diabetic examination in January 2015 the Veteran had had numbness of his feet due to diabetic neuropathy.  He also complained of mild numbness and pain of the left lower extremity.  The examiner specifically noted that the numbness was due to diabetic neuropathy.  On examination, however, strength was 5/5 in left ankle dorsiflexion and plantar flexion.  Left ankle jerk was 1+.  There was normal sensation to touch in the left lower leg and left ankle but such sensation was absent in the left foot and toes.  He had mild diabetic incomplete peripheral neuropathy of the sciatic nerve of each lower extremity.  

Analysis

The 20 percent rating assigned is the maximum schedular rating allowable under DCs specific to disability of an ankle, in the absence of actual ankylosis of an ankle.  

In accordance with 38 C.F.R. § 4.59, this encompasses the Veteran's painful motion and radiologically confirmed existence of right ankle pathology.  

There has been no objective clinical evidence that the Veteran has ankylosis of the subastragalar or tarsal joint, much less ankylosis of the left ankle.  He also has not had an astragalectomy.  Further, there is no malunion of the os calcis or the astragalus, much less with any marked deformity.  

The left ankle pain, weakened movement, excess fatigability, or incoordination significantly limits motion or functional ability.  DeLuca, at 207.  However, this is encompassed in the current 20 percent rating which is assigned.  

In this case it is undisputed that the Veteran does not have actual ankylosis of the left ankle.  Moreover, given his remaining range of motion of the left ankle and strength in that ankle, the current disability does not equate or approach such severity as to approximate ankylosis even though he uses a brace on the left ankle and walks with an antalgic gait.  

The Board has also given consideration to evaluating the disability under Diagnostic Code 5262 as impairment of the tibia and fibula, with malunion, and with marked ankle disability.  However, there is no malunion of either the tibia or the fibula.  Moreover, it is clear that the Veteran had at least sensory neuropathy of the left foot and toes which is unrelated to the residuals of his past left ankle injury.  Accordingly, a higher rating under Diagnostic Code 5262 is not warranted.  Also, the Veteran's neurological deficits have been attributed to diabetes and a low back disorder both of which are service connected to include service connection for radiculopathy of the lower extremities.  

In addressing the Veteran's subjective complaints, e.g. severe flare-ups of pain, the Board notes that the Veteran has continued to remain employed maintaining golf carts and while this may not be particularly strenuous or require extensive physical effort, it does necessitate some physical activity and while he has missed some time from work, this is due to a combination of his service-connected disabilities and, yet, he has maintained that employment for many years. 

Moreover, the Veteran's 1/2 inch shortening of the left lower extremity is not separately compensable under Diagnostic Code 5275 which requires a minimum of 1 1/4 inches to be compensable, and a note to that Diagnostic Code provides that any rating thereunder is not to be combined with other ratings for fracture or faulty union in the same extremity.  

So, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for marked ankle disability in the presence of malunion of the tibia and fibula.  Thus, an evaluation higher than 20 percent for the service-connected left ankle disability is not warranted at any time during the relevant time period of this appeal.  Hart, supra. 

In other words, the Veteran's left ankle disorder has been no more than 20 percent disabling, so the rating cannot be "staged" because the 20 percent rating is the greatest level of functional impairment during the relevant time period of this appeal.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned ratings are appropriate.  

While the criteria for the left ankle and psychiatric disorders do not specifically list all possible symptoms, they address the most common symptoms and extent of involvement in determining the impact of the disabilities.  The evidence before the Board does not establish that a more detailed description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating the disorders.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the criteria for rating psychiatric disorders, including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  

By regulation, the rating assigned for the service-connected left ankle strain must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity of the reported symptoms.  Moreover, the rating criteria provide for ratings greater than that assigned, which may be awarded should there in the future be greater functional impairment due to the service-connected disorders.  Also, the Veteran has not described any unusual or exceptional features associated with his disability or described how the disability affects him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  However, in this case, the Veteran is already in receipt of a combined 100 percent disability rating and, thus, an extraschedular rating based on the combined impact of two or more, or even all, of the service-connected disorders would not result in a greater amount of disability compensation.  Thus, the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is inapplicable.  

Here, the preponderance of the evidence is against the claims for increased ratings and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

The application to reopen previously denied claims of service connection for a right knee disability and a left knee disability is denied.  

Rating in excess of 50 percent for PTSD, depressive NOS, and panic disorder without agoraphobia, and in excess of 20 percent for a left ankle sprain are denied.   



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


